Citation Nr: 1514607	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-44 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent, for right knee mild degenerative joint disease (DJD), status post repair of anterior cruciate ligament (ACL) tear.

2.  Entitlement to a separate compensable rating for the right knee for dislocated semilunar cartilage, with frequent episodes of "locking" pain and effusion into the joint.  

3.  Entitlement to an initial compensable rating for left knee DJD, status post repair of ACL reconstruction prior to April 20, 2011.  

4.  Entitlement to an initial disability rating in excess of 10 percent, for left knee DJD, status post repair of ACL reconstruction from April 20, 2011.  

5.  Entitlement to an initial compensable rating for residuals left shoulder Bankhart repair, prior to April 20, 2011.  

6.  Entitlement to a disability rating in excess of 10 percent for residuals left shoulder Bankhart repair, from April 20, 2011.  

7.  Entitlement to an initial compensable rating for a healed fracture of the large toe of the left foot.  


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2000 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  As the Veteran now resides overseas, jurisdiction lies with the Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

The issue of service connection for a back disorder has been raised by the record in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a left foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by flexion to no worse than 80 degrees, with pain beginning at 80 degrees; extension to no worse than zero degrees; complaints of pain, "locking" pain, swelling, and instability; no crepitus, no ligament laxity, and mild degenerative joint disease (DJD).

2  The Veteran's service-connected left knee disability is manifested by flexion to no worse than 90 degrees, with pain beginning at 90 degrees; extension to no worse than zero degrees; complaints of pain and instability; no crepitus, no ligament laxity and no subluxation; and a diagnosis of degenerative joint disease (DJD), that has been essentially consistent throughout the appeal period.

3.  The Veteran's service-connected left shoulder disability is manifested by flexion to no worse than 180 degrees; extension to no worse than 60 degrees, with pain noted at 60 degrees; abduction no worse than 120 degrees, with pain noted at 120 degrees; internal rotation no worse than 90 degrees; external rotation no worse than 90 degrees; complaints of pain and weakness; with noted crepitus, and no impingement, that has been essentially consistent throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for recurrent subluxation or lateral instability of the right knee, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint of the right knee, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014).

3.  The criteria for a disability rating of 10 percent for a left knee disability, for the period prior to April 20, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

4.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

5.  The criteria for a 10 percent disability rating for a left shoulder disability, for the period prior to April 20, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 (2014).

6.  The criteria for a disability rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his service connected disabilities of right knee disability, post anterior cruciate ligament (ACL) surgery with mild DJD; left knee disability, post ACL surgery with mild DJD; and a left shoulder disability, residuals post Bankhart repair.  (see Notice of Disagreement dated November 2008).  


Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                    38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated August 2007 is of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records and private medical records.  

VA also satisfied its duty to obtain a medical examination.  In September 2007 and April 2011, VA provided the Veteran medical examinations to evaluate his claimed conditions.  The Board notes that the Veteran disagreed with the rating granted following the September 2007 VA examination.  In his disagreement dated November 1, 2009, the Veteran stated that he completed all of the movements with all of the evaluated joints as requested, even thru painful motion, and that he does not have normal range of motion unless he forces himself.  The Veteran stated that, although painful motion was annotated, it was not properly considered.  Additionally, the Veteran stated that he cannot bear any weight above his head, and that he was not tested in any weight bearing capacity.  The Veteran further stated that he continues to have instability in both knees.  The Veteran was afforded another VA examination in April 20, 2011, and from that examination increased ratings based on painful motion for his left shoulder and left knee were granted, effective as of the date of the examination.  The Veteran has not since disagreed with the adequacy of the April 2011 VA examination.  Therefore, any prejudice to the Veteran from a perceived inadequate September 2007 VA examination has been cured by the April 2011 examination.  Concerning the April 2011 examination, the Board notes it was adequate as to the right knee, left knee, and left shoulder.  The VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussions of relevant symptomatology for those joints.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The portion of the April 2011 examination concerning the Veteran's left foot will be discussed in the remand section.  

Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.                      38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011); see also DeLuca, 8 Vet. App. 202.                            

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

For a veteran to receive compensation for a service connected disease or injury, the symptoms the Veteran is experiencing must be closely identifiable with established disability categories.  See 38 C.F.R. §§ 4.1, 4.10.  More severe and disabling conditions receive a higher disability rating and thus more compensation.  It is not expected that every disease or disabling condition will show all the findings specified in the rating schedule and fit all the criteria.  However, the disease or disabling condition must sufficiently match the characteristics listed in the rating schedule, and the rating assigned must coordinate with the actual functional impairment.  See 38 C.F.R. § 4.21.  As stated above, the evaluation of the same disability under various diagnoses is to be avoided although there are exceptions for disabilities involving certain systems of the body, including the joints.  See 38 C.F.R. § 4.14.

Diagnostic Codes for the Knee

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.                  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating; a 40 percent rating for limitation to 30 degrees; a 30 percent rating for limitation to 20 degrees; a 20 percent rating for limitation to 15 degrees; a 10 percent rating for limitation to 10 degrees; and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 30 percent evaluation if it is severe; a 20 percent evaluation if it is moderate; and a 10 percent evaluation if it is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
Knee impairment manifested by dislocation of the semilunar cartilage that results in frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating and symptomatic residuals following removal of semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

A Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  However, a separate rating must be based on additional compensable disability.

Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion, to be combined and not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion when associated with the major joints and minor joint groups.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury. 38 C.F.R. § 4.59 (2014).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and non-weight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2014).

Of additional significance is the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under DC 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's knee disabilities.  See, e.g., Vasquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (Use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (Use of the term "such symptoms as, followed by a list of examples, provides guidance as to the... symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms...").  Hence, the Veteran's knee symptoms of pain, tenderness, and swelling of the knee would be contemplated by the criteria for a 10 percent rating under DC 5003, as well other schedular rating codes for the knee.  38 C.F.R. § 4.14 (2014).

Increased Rating for the Right Knee

The Veteran was granted service connection for his right knee disability and assigned a disability rating of 10 percent effective August 18, 2007; the first day after discharge from active duty service.  

In lay statements throughout the pendency of the appeal, the Veteran has asserted that his pain and instability should be rated higher due to the long lasting effect his disability has on his quality of life.  The Veteran described an unstable knee, being unable to run, unable to walk more than a mile due to knee swelling, and having difficulty with stairs due to "locking" of the right knee (see lay statement dated August 2007).

Based on the Veteran's lay statements about the daily operation of his knee, taking into account the February 2011 German imaging report, and for the reasons set forth below, the Board finds that DC 5258 is also an appropriate schedular rating code for the Veteran's right knee disability for the entirety of the period on appeal.  

The Veteran was afforded a VA examination in September 2007 to determine the nature and etiology of his claimed right knee disability.  The VA examiner reviewed the claims file, medical history, and conducted a physical examination.  The VA examination report indicated that the Veteran's range of motion was 140 degrees in flexion, 0 degrees in extension, positive for crepitus, with no laxity of ligaments and McMurray's without apprehension or pain.  The examination report further indicated that the Veteran had mild tenderness of the medial and lateral joint line.  No painful motion throughout the range of motion testing was indicated.  Images of the right knee demonstrated mild degenerative changes with mild medial compartmental narrowing and small osteophytes about the medial compartment and off of the patella without effusion.  

Additional imaging studies of the right knee were obtained in February 2011.  The imaging study was conducted in Germany and the report translated by the Foreign Office.  The translated imaging report indicated that the "underlying cartilage was deficient and that the Veteran had a horizontal tear of the meniscus inside the upper side of body at the periphery and inside the complex tear meniscus horn base."  

The Veteran was afforded an additional VA examination in April 2011 following his notice of disagreement in November 2008.  The VA examiner reviewed the claims file and medical history, and conducted a physical examination.  The VA examination report indicated that the Veteran's range of motion of the right knee had decreased to 80 degrees in flexion, 0 degrees in extension, negative for crepitus, with no laxity of ligaments, no subluxation, and McMurray's intolerable due to pain.  The examination report further indicated that the Veteran had mild tenderness of the medial joint line.  Painful motion was indicated at 80 degrees flexion; the limit of the Veteran's motion.  Images of the right knee demonstrated mild degenerative joint disease status post ACL repair.  The VA examination report does not indicate that the February 2011 German imaging study was reviewed.  

The Veteran's right knee disability picture has remained consistent throughout the pendency of the appeal.  Affording the Veteran all reasonable doubt, if the Board were to continue to only apply DC 5010-5257 for slight lateral instability, the highest possible rating would be 10 percent.  DC 5010-5257 does contemplate higher evaluations for moderate and severe instability or subluxation, but, considering the degree of disability, the evidence is negative for more moderate subluxation or instability, the criteria for the next higher 20 percent rating.  Therefore, and for the reasons stated below, the Veteran is more appropriately rated under DC 5257 and DC 5258 as those Diagnostic Codes most closely approximate the Veteran's disability picture. 

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Veteran's right knee disability has been rated by the Agency of Original Jurisdiction (AOJ) by hyphenated diagnostic code under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5256-5263, applicable to the knee and leg at the mild, noncompensable level.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Before further discussing the applicable rating codes for the Veteran's right knee disability, the Board will discuss the rating codes that do not apply.  

DC 5260 assigns a noncompensable rating for flexion limited to 60 degrees.  In the most recent April 2011 VA examination, the Veteran's range of motion in flexion was no worse than 80 degrees with pain at the limit of motion.  Therefore DC 5260 does not apply.  

DC 5261 assigns a noncompensable rating for extension limited to 5 degrees.  In the most recent April 2011 VA examination, the Veteran's range of motion in extension was no worse than zero degrees.  Therefore DC 5261 does not apply.  

The Veteran has not been shown to have ankylosis of the knee (DC 5256), any impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  Therefore those diagnostic codes also do not apply.  

Turning to appropriate rating codes for the Veteran's right knee disability presentation of symptoms, DC 5258 assigns a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint.  The Veteran does describe "locking" pain while climbing stairs, and swelling after walking a mile in his lay statement submitted with his original claim for benefits.  Additionally, the February 2011 imaging study of the right knee indicated deficient cartilage, and at least two meniscus tears with associated lateral instability and pain.  Finally, the Veteran's treatment records indicated corrective ACL surgery was required when the Veteran executed a permanent change of station (PCS) to Fort Huachuca, Arizona and the surgery notes indicated compromised cartilage of the right knee.  Therefore, the Veteran's actual symptoms, as supported by the evidence, support the finding that Diagnostic Code 5258 is also applicable resulting in a higher overall rating based upon the Veteran's symptomatology.  See 38 C.F.R. § 4.7.  

As stated above, the Veteran is currently in receipt of a 10 percent rating under DC 5010-5257 for slight lateral instability post ACL tear repair with associated degenerative changes of the joint.  Review of the evidence of record reflects that the Veteran's knee disability, in addition to the claimed instability, has been manifested by a medial meniscus tear (i.e., dislocation of the semilunar cartilage) with symptoms of joint locking, pain, and effusion.  The Board finds that, although limitation of motion, through joint locking, pain, and effusion manifested by the Veteran's meniscus tear, is not contemplated by the 10 percent disability rating currently assigned under Diagnostic Code 5257 for lateral instability, as the Veteran is rated under hyphenated Diagnostic Code (DC 5010-5257), that contemplates painful motion, the locking pain contemplated by DC 5258 and painful motion with degenerative changes contemplated by DC 5010 are analogous.  However, the Veteran's symptomatology includes slight lateral instability as indicated by his meniscal tears, cartilage deficiency, and subjective complaints of instability in his service treatment records and throughout the pendency of his appeal.  Therefore, Diagnostic Code 5257 is an appropriate code under which the Veteran can be rated and separate ratings under DC 5257 and DC5258, in addition to most closely approximating the Veteran's current symptomatology, do not violate the prohibition against pyramiding and thus, a separate rating is warranted.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259, 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  As such, a separate 20 percent rating under Diagnostic Code 5258 is supported by the evidence of this case.  VAOPGCPREC 23-97, 9-98; 38 C.F.R. § 4.71a.  

In sum, the criteria for evaluating the Veteran's right knee disability under DC 5257 are met for the entire period on appeal.  Additionally, the criteria for granting an additional disability rating under DC 5258 of 20 percent for a right knee disability involving dislocated semilunar cartilage with frequent episodes of locking pain and effusion are met for the entirety of the period on appeal.  In arriving at the decision, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and the DeLuca factors.  The Board emphasizes that in awarding the Veteran the additional rating the reasonable doubt doctrine has been liberally applied in a manner most favorable to the Veteran.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for the Left Knee

The Veteran was granted service connection for his left knee disability and assigned a disability rating of noncompensable effective August 18, 2007; the first day after discharge from active duty service.  The Veteran's noncompensable disability rating was increased to 10 percent following a VA examination given April 20, 2011, and made effective from that date.  The increased rating was based on painful motion without limited range of motion, and the decreased functionality of the left knee the Veteran was experiencing.  In contrast to the right knee, the Veteran's left knee manifests symptoms such as swelling and pain, but the Veteran has not asserted he experiences locking or is limited in his ability to walk or run due to his left knee disability.  The Veteran was rated under hyphenated code DC5010-5257; however, for the reasons discussed below, the Board finds that the Veteran is more appropriately rated under DC5003 for the entire period on appeal.  The Veteran's total rating percentage for the left knee will not change and the Veteran will remain rated at 10 percent.  

The Veteran was afforded a VA examination in September 2007 to determine the nature and etiology of his claimed left knee disability.  The VA examiner reviewed the claims file, medical history, and conducted a physical examination.  The VA examination report indicated that the Veteran's range of motion was 140 degrees in flexion, 0 degrees in extension, negative for crepitus, with no laxity of ligaments and McMurray's without apprehension or pain.  The examination report further indicated that the Veteran had mild tenderness of the medial joint line.  No painful motion throughout the range of motion testing was indicated.  Images of the right knee demonstrated mild degenerative changes with mild medial compartmental narrowing and small osteophytes about the medial compartment and off of the patella without effusion.  

Imaging studies of the left knee were obtained in February 2011.  The imaging study was conducted in Germany and the report translated by the Foreign Office.  The translated imaging report indicated "intact anterior cruciate reconstructions [and] general synovitis."  

The Veteran was afforded an additional VA examination in April 2011 following his notice of disagreement in November 2008.  The VA examiner reviewed the claims file and medical history, and conducted a physical examination.  The VA examination report indicated that the Veteran's range of motion of the left knee had decreased to 90 degrees in flexion with pain noted at the 90 degree limitation of motion, 0 degrees in extension, negative for crepitus, with no laxity of ligaments, and no subluxation.  The examination report further indicated that the Veteran had mild lateral tenderness.  Images of the left knee demonstrated mild degenerative joint disease status post ACL repair with mild medial compartmental narrowing and small osteophytes about the medial compartment and off of the patella without effusion.  The VA examination report does not indicate that the February 2011 German imaging study was reviewed.  

The Veteran's left knee disability picture has remained consistent throughout the pendency of the appeal.  Although the Veteran was initially rated noncompensable for his left knee and then increased for functional loss of the left knee, the Board finds that the original rating code, DC 5010-5257, does not accurately represent the Veteran's disability picture for the entirety of the period on appeal.  

As discussed for the right knee, assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio 2 Vet. App. 625, 629.  Moreover, the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Veteran's left knee disability has been rated by the Agency of Original Jurisdiction (AOJ) by hyphenated diagnostic code under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5010-5257.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Before discussing the applicable rating code for the Veteran's left knee disability, the Board will discuss the rating codes that do not apply.  

DC 5260 assigns a noncompensable rating for flexion limited to 60 degrees.  In the September 2007 VA examination, the Veteran's range of motion in flexion was no worse than 140 degrees.  Therefore, applying DC 5260 does not in an additional or increased rating.  

DC 5261 assigns a noncompensable rating for extension limited to 5 degrees.  In the most recent September 2007 VA examination, the Veteran's range of motion in extension was no worse than zero degrees.  Therefore, applying DC 5261 does not result in an increased or additional rating.  

The Veteran has not been shown to have ankylosis of the knee (DC 5256), dislocation of semilunar cartilage with frequent "locking" pain and effusion (DC 5258), any impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  Therefore those diagnostic codes also do not apply.  

Although the Veteran is rated by analogy as having another impairment of the knee involving recurrent subluxation and lateral instability with associated arthritis (DC5010-5257), the Veteran's VA examination reports indicated that no lateral instability or subluxation could be objectively measured.  In addition, the Veteran has not complained of instability specifically of the left knee.  Therefore, DC 5257 was inappropriately applied by the RO and does not relate to the Veteran's left knee disability.

Turning to the Diagnostic Code that more accurately represents the Veteran's left knee disability picture, DC 5003 allows compensation at least to the minimum compensable level for objectively indicated arthritis in a joint that results in painful motion, even though the range of motion of the joint itself does not warrant a compensable rating.  Both the 2007 and 2011 VA examination reports indicated degenerative changes of the left knee without a compensable limitation in the range of motion.  The Veteran's subjective complaints of knee pain have been consistent throughout the period on appeal.  Therefore, the Board finds that the criteria for a rating under Diagnostic Code 5003 for left knee arthritis with painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  VAOPGCPREC 23-97, 9-98.  Throughout the entirety of this period, the Veteran's mild DJD has been manifested by symptoms of X-ray findings of arthritis with painful motion and swelling that is productive of noncompensable limitation of motion as required for a 10 percent rating under Diagnostic Code 5003.                  38 C.F.R. § 4.71a.

Following the April 20, 2011, VA examination, the Veteran's disability rating was increased to 10 percent for functional limitation involving pain, weakness, and excessive fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  When functional loss under 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, the Board should address its applicability.  See Burton, 25 Vet. App. 1.  The Veteran's functional loss of his left knee is equally contemplated and equally compensated by either DC 5003 or by 38 C.F.R. § 4.59 as interpreted by Burton, 25 Vet. App. 1.  However, as painful motion symptomatology as described by both rating criteria is both duplicative and overlapping, the Veteran may be rated under either rating scheme but not both as that would result in impermissible pyramiding.  See Esteban, 6 Vet. App. 259, at 261- 62.  Therefore, as the Veteran's disability picture for his left knee is most closely approximated by DC 5003, the Veteran should be rated under DC 5003 for the entirety of the period on appeal.  By rating the Veteran in this manner, his arthritis with painful motion is accurately compensated for the period prior to the April 2011 VA examination and the functional loss assigned after that VA examination is contemplated by the newly assigned disability rating.  

In sum, the criteria for rating the Veteran's left knee disability under DC 5003 and assigning disability rating of 10 percent for a left knee disability involving arthritis with painful but not limited motion, the minimum compensable level for the joint, are met.  In arriving at the decision, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and the DeLuca factors.  The Board emphasizes that in assigning the Veteran a different rating the reasonable doubt doctrine has been liberally applied in a manner most favorable to the Veteran.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Diagnostic Codes for the Left Shoulder

Turning to the Veteran's left shoulder disability, the Diagnostic Codes applicable to a rating of the shoulder are located between 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant (as noted in a VA examination in September 2007 and subsequent VA exams).  Therefore the Veteran's left shoulder is his minor arm.  
Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (The scapula and humerus move as one piece), a 20 percent rating is assigned for the non-dominant arm when the ankylosis is favorable, with abduction to 60 degrees such that a person can reach his mouth and head; a 30 percent rating is assigned the non-dominant arm when the ankylosis is considered to be intermediate, that is between favorable and unfavorable; a 40 percent rating is assigned the non-dominant arm when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the non-dominant arm is limited to midway between side and shoulder level; while a 30 percent rating is assigned the when range of motion of the non-dominant arm is limited to 25 degrees from the side.  

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is assigned when there is malunion of the humerus of the non-dominant arm with either moderate or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the non-dominant arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the non-dominant arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the non-dominant arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the non-dominant arm.  

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.  

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Increased Rating for the Left Shoulder 

The Veteran was granted service connection for his left shoulder disability and assigned a noncompensable disability rating effective August 18, 2007; the first day after discharge from active duty service.  Following the April 2011 VA examination, the RO assigned an additional 10 percent evaluation for the Veteran's left shoulder disability based on painful motion of the arm giving consideration to the functional loss described by the Veteran and noted in the 2011 VA examination.  The provisions of 38 C.F.R. § 4.40 and 4.45 concerning functional loss due to fatigue, weakness, or lack of endurance, incoordination, and flare ups, as cited in DeLuca (1995) were considered and applied under 38 C.F.R. § 4.59.  For the reasons set forth below, the Board finds that the Veteran's disability picture most closely approximates functional loss for the entirety of the period on appeal.  

The Veteran was afforded a VA examination in September 2007 to determine the nature and etiology of his claimed left shoulder disability.  The VA examiner reviewed the claims file, medical history, and conducted a physical examination.  The VA examination report indicated that crepitus was present, there was no deformity, no effusion, the Veteran's range of motion was 180 degrees in flexion, 60 degrees in extension, 180 degrees in abduction, internal rotation was measured at 90 degrees, and external rotation was measured at 90 degrees. No painful motion throughout the range of motion testing was indicated. Additionally, the Veteran demonstrated no impingement and no functional limitation.  Images of the left shoulder demonstrated no significant abnormality.  

The Veteran was afforded an additional VA examination in April 2011 following his notice of disagreement in November 2008.  The VA examiner reviewed the claims file and medical history, and conducted a physical examination.  The VA examination report indicated that crepitus was present, there was no deformity, the Veteran's range of motion was 180 degrees in flexion, 60 degrees in extension with pain at the 60 degree limit, 120 degrees in abduction with pain at the 120 degree limit, internal rotation was measured at 90 degrees, and external rotation was measured at 90 degrees.  Additionally, the Veteran demonstrated no impingement and no functional limitation.  The 2011 VA examiner was unable to determine the presence of effusion as the Veteran was "too muscular to tell."  Images of the left shoulder demonstrated no significant abnormality.  

In lay statements submitted during the pendency of the appeal, the Veteran has described his shoulder disability as having pain and popping with motion, and an inability to lift any weight above his head.  

As noted above, disabilities affecting the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  Turning to the rating criteria, the Board will first address the Diagnostic Codes which are clearly inapplicable in this case.  DC 5200 is inapplicable as the Veteran has not been found to have any ankylosis in the shoulder; nor has he alleged otherwise.  DC 5201 also is inapplicable because the Veteran demonstrated a range of motion in flexion and abduction, exceeding the minimal compensable limitation of at shoulder level.  Likewise, DC 5202 is inapplicable as there has been no demonstrated impairment of the humerus.  Finally, there has been no evidence suggesting that the Veteran's service connected shoulder disabilities have caused impairment of the clavicle or scapula, rendering DC 5203 inapplicable as well.  

Here, as discussed, the range of motion of the Veteran's left shoulder disability has been shown to be noncompensable.  The Veteran is rated for residuals of his left shoulder surgery and functional limitations of demonstrated painful motion at the extension and abduction limits.  His demonstrated symptoms indicate there has been limitation of motion for this period and demonstrated functional loss for either joint.  The Veteran has complained of pain and "popping."  Crepitus was indicated by both the September 2007 and April 2011 VA examinations and, crepitus, along with painful motion and weakness, are factors in determining functional loss.  See38 C.F.R. § 4.59.  

Based on the foregoing the Board finds that the Veteran's left shoulder disability has been manifested by symptomatology approximating compensable functional loss for the entirety of the period on appeal.  The Veteran does not meet the schedular criteria for a compensable rating.  As arthritis has not been demonstrated, DC 5003 would not be an appropriate code to rate the Veteran, thus his functional loss is properly rated and compensated under 38 C.F.R. § 4.59.  

In sum, the criteria for granting a higher disability rating of greater than 10 percent for a left shoulder disability are not met.  However, the Veteran's 10 percent rating for functional loss should include the entire period on appeal and not just the period following the 2011 VA examination.  In arriving at the decision, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and the DeLuca factors.  The Board emphasizes that in awarding the Veteran the additional rating the reasonable doubt doctrine has been liberally applied in a manner most favorable to the Veteran.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's VA examinations support the disability ratings assigned and, other than his contention that he is more affected by his disabilities than currently rated, there is no other objective medical evidence concerning the severity of his service-connected disabilities.  In fact, the Veteran's range of motion of his knees and shoulders, although limited, is not so limiting as to preclude gainful employment.  The Veteran's functional loss of his left shoulder is being compensated where appropriate.  Although the Veteran contends that he can no longer participate in active sports with his children or for his personal fitness, limitation in the activities of daily living are contemplated by the schedular rating criteria.  By indicating occupational and social impairment due to mild to moderate transient symptoms, the Veteran's functional limitations were described in the context of occupational effects and activities of daily life.  See Martinak v Nicholson, 21 Vet. App. 447, 455 (2007).  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e that his bilateral knees and left shoulder should be rated higher.  As was explained in the merits decision above in granting in part and denying in part a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (2014).  


ORDER

An evaluation in excess of 10 percent for right knee mild DJD, status post repair of the ACL tear, manifested as instability is denied.  

A separate 20 percent rating for dislocated semilunar cartilage with frequent "locking" pain and effusion of the right knee is granted, for the entire period on appeal, subject to the laws and regulations of the payment of benefits.  

An evaluation of 10 percent prior to April 20, 2011, for the Veteran's left knee DJD, status post repair of ACL reconstruction is granted, subject to the laws and regulation's governing the payment of benefits.

An evaluation in excess of 10 percent for the Veteran's left knee DJD, status post repair of ACL reconstruction is denied.

An evaluation of 10 percent prior to April 20, 2011, for residuals of left shoulder Bankhart repair, is granted, subject to the laws and regulation's governing the payment of benefits.  

An evaluation in excess of 10 percent for residuals of left shoulder Bankhart repair is denied.


REMAND

Unfortunately, a remand is also required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

The Veteran is service-connected for a left foot disability.  In his original claim for benefits, the Veteran stated that his left great toe was run over by a vehicle causing multiple fractures.  The Veteran was afforded a VA examination in September 2007 that indicated the Veteran had foot pain, difficulty standing for long periods, and was undergoing orthopedic care.  The Veteran was afforded another VA examination for his left foot in April 2011; however no objective results were reported for that examination.  An additional examination was ordered for June 2014 but the Veteran did not attend.  It is unclear however, that the Veteran was properly notified of that exam.  Between the April 2011 VA examination and the June 2014 scheduled VA examination, the Veteran moved to Germany and his claims file was transferred to the Pittsburgh Foreign Cases Office.  Therefore, and giving the Veteran the benefit of doubt, further development is required to provide the Veteran the opportunity to be evaluated for his service-connected left foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA or private medical records that may have come into existence.  Any foreign records received must be translated and added to the claims file before scheduling a VA examination.  

2.  After all records received are properly added to the claims file, afford the Veteran an opportunity to attend a VA examination for the purpose of determining the nature and severity of the Veteran's foot disability.

3.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and her representative a supplemental statement of the case and a reasonable opportunity to respond, noting that correspondence may take longer as the Veteran currently resides overseas, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


